internal_revenue_service national_office technical_advice_memorandum number release date third party contact index uil no case mis no tam-120074-00 cc tege eoeg teb date director tax exempt bonds attention taxpayer’s name taxpayer’s address taxpayer's identification no years involved date of conference legend date issuer company a b c d issue whether specially equipped greenhouses and a cold storage building used for growing and storing plants are a manufacturing_facility within the meaning of sec_144 of the internal_revenue_code conclusion the greenhouses and cold storage building are used for farming_purposes on a farm within the meaning of sec_6420 and they are not manufacturing facilities under sec_144 facts on date issuer issued dollar_figurea of revenue bonds bonds and loaned the proceeds to company company used the bond proceeds to construct the facility consisting of b acres of state-of-the-art greenhouses and a c square-foot cold storage tam-120074-00 building the facility is located on d acres of land the land company uses the facility to produce garden plants using a process described below the company uses the facility solely for the plants it grows on the land company holds a patent for a growing process that results in faster-growing and more durable plants than conventional growing methods germination of the plants begins in greenhouses equipped with high-density halogen lighting heated floors and robotic arms delivering water and other nutrients after the plants and root systems grow the plants are transplanted into special containers that alter the growth process by concentrating nutrients in the crown and in some of the roots of the plants the plants are then moved into other greenhouses that are equipped with retractable roofs heated floors and robotic watering systems after several weeks the plants are moved from the greenhouses to fields on the land the plants are kept in the fields until they begin going dormant at which time many of the plants are moved to the cold storage building in the cold storage building the plants are trimmed graded and chilled until they become dormant before shipping the plants are repotted in biodegradable containers and moved from the cold storage building back to the greenhouses in the greenhouses the plants are placed on the heated floors for several weeks to promote root growth and to start the growing process then immediately prior to shipping the plants are returned to the cold storage building to produce a semi-dormant state to prevent the plants from growing during shipping company does not meet the requirements of sec_147 for first-time farmers law and analysis sec_103 provides that gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond sec_141 provides in part that a qualified_small_issue_bond is a qualified_bond sec_144 provides that the term qualified_small_issue_bond means any bond issued as part of an issue the aggregate authorized face_amount of which is dollar_figure or less and percent or more of the net_proceeds of which are to be used for the acquisition construction reconstruction or improvement of land or property of a character subject_to the allowance for depreciation or to redeem a prior issue that was used for those purposes under sec_144 the issuer may elect to increase the dollar_figure limitation to dollar_figure provided certain other requirements are also met the proceeds however are still required to be used in the manner described in sec_144 sec_144 provides in part that sec_144 does not apply to any bond issued after date unless percent or more of the net bond proceeds tam-120074-00 are to be used to provide any manufacturing_facility or any land or property in accordance with sec_147 sec_144 states that the term manufacturing_facility means any facility which is used in the manufacturing or production of tangible_personal_property including the processing resulting in a change in the condition of such property sec_147 provides an exception to the limits on using bond proceeds to acquire land and to the limits on using bond proceeds to acquire used_property for sec_147 to apply the land must be used for farming_purposes and acquired by an individual who is a first-time_farmer who will be the principal user of such land and who will materially and substantially participate on the farm of which such land is a part in the operation of the farm if these requirements are met the limitation on acquiring used_property does not apply to property to be used on that land for farming_purposes subject_to a dollar limitation sec_147 provides that farm has the meaning given such term by sec_6420 sec_147 does not define the phrase farming_purposes sec_6420 in part describes when gasoline is used on a farm for purposes of an income_tax_credit sec_6420 provides that farm includes stock dairy poultry fruit fur-bearing animal and truck farms plantations ranches nurseries ranges greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards sec_48_6420-4 of the manufacturers and retailers excise_tax regulations provides that farm is used in its ordinary and accepted sense and generally means land used for the production of crops fruits or other agricultural products greenhouses and similar structures that are used primarily for purposes other than the raising of agricultural or horticultural commodities do not constitutes farms for example structures used primarily for the display storage fabrication or sale of wreaths corsages and bouquets are not farms sec_6420 also describes when gasoline is used for farming_purposes sec_48_6420-4 and e provides in part that gasoline is used for farming_purposes if it used by certain person sec_1 on a farm in connection with cultivating the soil raising or harvesting any agricultural or horticultural commodity or in handling drying packing grading or storing any agricultural or horticultural commodity in its unmanufactured state but only if those persons produced more than one-half of the commodity which was so treated during the relevant period sec_48_6420-4 provides that gasoline is not used for farming_purposes when it is used in connection with canning freezing packaging or processing operations for example although gasoline used on a farm in connection with the production or harvesting of maple sap or oleoresin from a living tree is considered to be used for farming_purposes gasoline used in the processing of maple sap into maple syrup or used in the processing of oleoresin into gum spirits of turpentine is not used for farming_purposes even though these processing operations are conducted on a farm tam-120074-00 the facility is a farm sec_6420 specifically defines farm to include greenhouses and similar structures used primarily for the raising of horticultural commodities both the greenhouses and the cold storage building are primarily used for raising horticultural products further the greenhouses and the cold storage building are used for farming_purposes sec_147 does not define farming_purposes nevertheless because sec_147 looks to sec_6420 for the definition of farm it is reasonable to look to sec_6420 to help define farming_purposes for sec_147 the greenhouses are used for farming_purposes because they are used to germinate and raise the plants the activities in the cold storage building which is used to put plants in a dormant state and for storage are more akin to drying packing and grading or storing unmanufactured horticultural products than they are to canning freezing packaging or processing operations in this case however the facility is not in accordance with sec_147 because the first-time_farmer requirements are not met the issue then is whether the facility can be a manufacturing_facility we conclude that it cannot be congress made a distinction between manufacturing facilities and land or property described in sec_147 for land and property used_on_a_farm_for_farming_purposes congress provided that they could be financed if the first-time_farmer requirements of that section were met it would be inconsistent with congressional intent to permit land or property used_on_a_farm_for_farming_purposes that does not meet the first-time_farmer requirements to be financed as a manufacturing_facility the taxpayer argues that the process it uses in the facility creates a better plant a faster growing and more durable plant and thus the facility is a manufacturing_facility sec_6420 does not determine whether property is a farm or is used for farming_purposes based on the quality of the commodity produced thus the facility cannot be financed as a manufacturing_facility with qualified small issue bonds a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent sincerely rebecca harrigal
